                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

FRANKLIN SEARS                                                                             PLAINTIFF


v.                                      Case No. 6:19-cv-6059


CITY OF HOT SPRINGS, ARKANSAS                                                           DEFENDANT

                                               ORDER

       Before the Court is Defendant City of Hot Springs, Arkansas’s Motion to Stay Proceedings.

(ECF No. 9). Plaintiff Franklin Sears has not responded and his time to do so has passed. See Local

Rule 7.2(b). The Court finds the matter ripe for consideration.

                                         I. BACKGROUND

       On May 29, 2019, Plaintiff filed suit against Defendant, alleging disability discrimination

under the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and age discrimination under

the Age Discrimination and Employment Act, 29 U.S.C. §§ 623(A), 631(A). Plaintiff alleges that, on

December 12, 2017, Defendant terminated his employment as a Hot Springs police officer after he

failed to complete a physical fitness test. Plaintiff contends that he was unlawfully terminated because

of his age and temporary disability.

       Plaintiff appealed his termination to the Hot Springs Civil Service Commission, which upheld

the decision to terminate him on January 17, 2018. (ECF No. 9-1). On February 15, 2018, Plaintiff

filed suit in the Circuit Court of Pulaski County, Arkansas, petitioning for review of the Hot Springs

Civil Service Commission’s order. (ECF No. 9-2). The Pulaski County Circuit Court subsequently

transferred the case to the Circuit Court of Garland County, Arkansas. On January 11, 2019, the

Garland County Circuit Court affirmed the Hot Springs Civil Service Commission’s decision to uphold

Plaintiff’s termination. (ECF No. 9-3). On February 15, 2019, Plaintiff filed a notice of appeal with
the Arkansas Court of Appeals. (ECF No. 4). As of the date of this order, the appeal remains pending.1

           On October 10, 2019, Defendant filed the instant motion, stating that Plaintiff’s state appeal

concerns the events giving rise to the allegations in this case. Thus, Defendant argues that the Court

should stay and administratively terminate this case pursuant to the Younger abstention doctrine,

pending the resolution of Plaintiff’s state court proceedings. Plaintiff has not responded to, or

otherwise opposed, the instant motion.

                                                II. DISCUSSION

           Generally, federal courts have a “virtually unflagging obligation” to exercise their jurisdiction

in proper cases. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

“This exercise of jurisdiction is constrained, however, by traditional principles of equity, comity, and

federalism.” Alleghany Corp. v. McCartney, 896 F.2d 1138 (8th Cir. 1990). The United States

Supreme Court has established several limited abstention doctrines to preserve such principles.

Beavers v. Ark. State Bd. of Dental Exam’rs, 151 F.3d 838, 840-41 (8th Cir. 1998). One such

abstention doctrine is set forth in Younger v. Harris, 401 U.S. 37 (1971).

           The so-called Younger doctrine “directs federal courts to abstain from accepting jurisdiction in

cases where granting [equitable relief] would interfere with pending state proceedings” involving

important state interests. Night Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 477 n.1 (8th Cir.

1998). The Younger doctrine was originally designed to prevent federal courts from enjoining pending

state criminal proceedings. Id. at 479. The doctrine “has since been expanded to prohibit federal courts

from interfering in certain pending state civil cases . . . as well as pending state administrative

proceedings which are judicial (as opposed to legislative) in nature.” Id. (internal citation omitted).

The Younger doctrine reflects the public policy that disfavors federal court interference with state

judicial proceedings. See Ronwin v. Dunham, 818 F.2d 675, 677 (8th Cir. 1987).



1
    Sears v. City of Hot Springs, Case No. CV-19-387.

                                                        2
         Three factors must be determined affirmatively to result in abstention under Younger: (1) there

must be an ongoing state judicial proceeding, (2) the state proceeding must implicate important state

interests, and (3) the state proceeding must afford an adequate opportunity to raise the federal questions

presented. Fuller v. Ulland, 76 F.3d 957, 959 (8th Cir. 1996). If all three factors are met, the federal

court should abstain unless it detects “bad faith, harassment, or some extraordinary circumstance that

would make abstention inappropriate.” Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 435 (1982). This bad-faith exception “must be construed narrowly and only invoked in

extraordinary circumstances.” Aaron v. Target Corp., 357 F.3d 768, 778-79 (8th Cir. 2004) (internal

quotation marks omitted).

         Defendant argues that Plaintiff’s state court proceedings challenge his termination and that he

has raised his federal claims in that proceeding. Defendant further argues that Plaintiff’s state

proceedings implicate an important state interest, as the state of Arkansas has a strong interest in the

conduct of civil servants and in reviewing disciplinary actions taken against them.

         In the absence of any opposition from Plaintiff, the Court agrees that the three factors are met

in this case.2 There is clearly an ongoing state proceeding. The Court agrees that the state proceeding

implicates important state interests, namely, that the state of Arkansas has an interest in providing a

mechanism for judicial review of disciplinary actions taken against civil servants. There is no

indication that the state proceeding will not give Plaintiff an adequate opportunity to raise the federal

questions asserted in this case.3 The Court finds no bad faith, harassment, or other extraordinary

circumstance that would make Younger abstention otherwise inappropriate. Consequently, the Court




2
  Plaintiff’s failure to respond to the instant motion is “an adequate basis, without more, for granting the relief sought
in said motion.” Local Rule 7.2(f).
3
 The party resisting a Younger motion bears the burden of showing that the state proceedings do not afford an adequate
opportunity to raise the party’s federal claim. Plouffe v. Ligon, 606 F.3d 890, 893 (8th Cir. 2010). Plaintiff has not
responded to the instant motion, so he has obviously not carried this burden.


                                                            3
will apply the Younger doctrine in this case.

        The question now becomes whether this case should be dismissed or stayed. When a plaintiff

solely seeks injunctive or declaratory relief, Younger “contemplates the outright dismissal of the

federal suit, and the presentation of all claims, both state and federal, to the state courts.” Gibson v.

Berryhill, 411 U.S. 564, 577 (1973). However, in cases like this one where damages are sought,

“traditional abstention principles generally require a stay as the appropriate mode of abstention.” Night

Clubs, Inc., 163 F.3d at 481 (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 730 (1996)).

        Defendant asks for this case to be stayed and administratively terminated pending the

resolution of the state proceeding. The Court agrees with this proposed course of action. Plaintiff

seeks both monetary damages and equitable relief in the form of reinstatement, so a stay of this case is

appropriate. Yamaha Motor Corp., U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th Cir. 1999). Thus, the

Court will stay and administratively terminate this case until the ongoing state case is resolved. See

id.; Dunkin v. Morales, No. 1:11-cv-0010-JMM, 2011 WL 719016, at *2 (E.D. Ark. Feb. 22, 2011).

                                         III. CONCLUSION

        For the above-stated reasons, the Court finds that Defendant’s motion (ECF No. 9) should be

and hereby is GRANTED. Accordingly, this case is STAYED AND ADMINISTRATIVELY

TERMINATED pending the final disposition of Plaintiff’s ongoing state court appeal, at which time

either party may file a motion to reopen this case to resolve any remaining issues.

        IT IS SO ORDERED, this 31st day of October, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                   4
